J-A06044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

DYLAN JEFFREY WALTERS

                            Appellant           No. 1470 MDA 2015, 1471
                                                MDA 2015, 1472 MDA 2015


         Appeal from the Judgment of Sentence Entered July 30, 2015
              In the Court of Common Pleas of Huntingdon County
    Criminal Division at Nos: CP-31-CR-0000625-2014, CP-31-CR-0000656-
                         2014, CP-31-CR-0000626-2014


BEFORE: LAZARUS, STABILE, and DUBOW, JJ.

MEMORANDUM BY STABILE, J.:                            FILED JUNE 16, 2016

       Appellant, Dylan Jeffrey Walters, appeals from the July 30, 2015

sentence imposing an aggregate two to 10 years of incarceration for theft by

unlawful taking, theft by deception, and two counts of corruption of minors. 1

We affirm.

       Police charged Appellant with the aforementioned offenses in October

of 2014.     On May 5, 2015, pursuant to a consolidated plea agreement,

Appellant pled nolo contendere to one count each of theft by unlawful taking

and theft by deception, and guilty to two counts of corruption by minors.


____________________________________________


1
    18 Pa.C.S.A. §§ 3921, 3922, and 6301, respectively.
J-A06044-16


Appellant filed a timely post-sentence motion on August 10, 2015,2 and the

trial court denied it the next day.            Appellant filed this timely appeal on

August 25, 2015. On August 26, 2015, the trial court directed Appellant to

file a concise statement of matters complained of on appeal, pursuant to

Pa.R.A.P. 1925(b).       On September 15, 2015, Appellant filed a Pa.R.A.P.

1925(b) statement that provided in relevant part:

              1.    This court erred in imposing [sic] sentence, by taking
       into consideration matters beyond the scope of [Appellant’s]
       conduct, and imposing a sentence contrary to the goals and
       policies of this Commonwealth.

Appellant’s Concise Statement of Errors, 9/15/2015, at ¶ 1.3 The trial court

was unable to discern the specifics of Appellant’s challenge:             “First, the

record is silent as to what matters [Appellant] believes were considered

‘beyond the      scope    of [Appellant’s]       conduct.’”   Trial   Court Opinion,

9/29/2015, at 1.

       This Court has held that a vague concise statement results in waiver.

              When a court has to guess what issues an appellant is
       appealing, that is not enough for meaningful review. When an
       appellant fails adequately to identify in a concise manner the
       issues sought to be pursued on appeal, the trial court is impeded
       in its preparation of a legal analysis which is pertinent to those
       issues. In other words, a Concise Statement which is too vague
____________________________________________


2
  The tenth day after the trial court’s July 30, 2015 sentence fell on Sunday,
August 9, 2015. Thus, Appellant’s August 10, 2015 post-sentence motion
was timely.
3
   In paragraph 2, Appellant complained of the trial court’s failure to give
credit for time served. Appellant has abandoned that issue.



                                           -2-
J-A06044-16


     to allow the court to identify the issues raised on appeal is the
     functional equivalent of no Concise Statement at all.

Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa. Super. 2006) (quoting

Lineberger v. Wyeth, 849 A.2d 141 (Pa. Super. 2006)), appeal denied,

919 A.2d 956 (Pa. 2007).

     The questions Appellant presents in his brief are as follows:

           1.    Did the court below err by failing to properly and
     adequately weigh the Appellant’s acceptance of responsibility for
     his conduct?

           2.    Did the court below err in basing its sentences on the
     actions of the Appellant’s mother, even though those actions
     occurred after charges had been filed, and the Appellant had no
     apparent control over those actions?

          3.    Did the court below err by imposing sentences that
     were disproportionate to Appellant’s conduct and unreasonably
     excessive?

Appellant’s Brief at 9-10.    The trial court was unable to anticipate any of

these arguments in its opinion. Instead, it simply noted that it reviewed the

presentence   investigation   report   and   imposed   consecutive,   standard

guideline range sentences. Trial Court Opinion, 9/29/2015, at 2-3. Under

these circumstances, Appellant has waived the issues presented in his

appellate brief. Reeves, 907 A.2d at 2.

     Briefly, we note that Appellant’s arguments would fail even if we

addressed the merits. Appellant’s first argument asserts that the trial court

failed to take account of his acceptance of responsibility.    A trial court’s




                                       -3-
J-A06044-16


failure to consider mitigating factors does not raise a substantial question for

review. Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010).4

Further, we observe that Appellant’s brief undermines the factual predicate

for this argument. The brief states Appellant believes he was not guilty of

the theft offenses—he pled nolo contendere—because the allegedly stolen

property was abandoned.          Appellant’s Brief at 19.   Likewise, he argues a

sentence of probation was appropriate because there were grounds to

excuse or justify his conduct.        Appellant’s Brief at 26 (citing 42 Pa.C.S.A.

§ 9722(4)).      In summary, Appellant’s first argument fails to raise a

substantial question, and his claim that he accepts responsibility appears

dubious.

       Appellant’s second argument—that the trial court based its sentence

on the actions of Appellant’s mother (she accused police of harassing

Appellant)—finds no support in the record. The trial court explained in its

opinion that it based its standard range sentencing scheme on the

circumstances of Appellant’s offenses and the presentence investigation

report.


____________________________________________


4
    To obtain merits review of a challenge to the trial court’s sentencing
discretion, an appellant must present the issue in a timely-post sentence
motion, file a timely notice of appeal, and include in his brief a Pa.R.A.P.
2119(f) concise statement of reasons relied upon for allowance of appeal
explaining why his argument or arguments present a substantial question as
to the propriety of the trial court’s sentence. Id. at 170.



                                           -4-
J-A06044-16


      Finally, Appellant’s claim that his standard range sentences are

excessive fails to raise a substantial question. Commonwealth v. Dodge,

77 A.3d 1263, 1270 (Pa. Super. 2013), appeal denied, 91 A.3d 161 (Pa.

2014). As we have already stated, the record confirms that the trial court

was aware of the circumstances of Appellant’s offenses and imposed

standard range sentences based on Appellants’ conduct.      To the extent

Appellant argues his sentence is excessive because the trial court imposed

consecutive standard range sentences, he does not raise a substantial

question under the circumstances of this case.     Id. (“The imposition of

consecutive, rather than concurrent, sentences may raise a substantial

question in only the most extreme circumstances, such as where the

aggregate sentence is unduly harsh, considering the nature of the crimes

and the length of imprisonment.”).       The record affords no basis for

concluding the trial court’s sentence is extreme under the circumstances of

this case.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2016




                                   -5-